Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kayoko Shibata, (US 9,761,564 B1, hereinafter Shibata) in view of Shinichi Hamaguchi et al., (US 2015/0200074 A1, hereinafter Hamaguchi).
Regarding claim 1, Shibata discloses an apparatus (in Fig. 7) comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Shibata’s Fig. 6, annotated. 
a plurality of core chips (core chips 4), each of the core chips (each of 4) including a memory array (memory array 23 described in Col. 3, lines 37-40); and 
an interface chip (interface (I/F) chip 3) coupled to the plurality of core chips (4), wherein the interface chip (3) is configured to provide signals to the plurality of core chips (4) for performing memory operations (The I/F chip 3 coupled to the plurality of channels 79 connected to a memory controller 71 as shown in Fig. 7 described in Col.9 lines 30-51), 
Shibata does not expressly disclose wherein the interface chip (3) comprises: a first plurality of conductive structures extending in a first dimension (X); and a first cut pattern including a first plurality of cuts, the first plurality of cuts disposed between ones of the first plurality of conductive structures, wherein the first plurality of cuts extends in a second dimension orthogonal to the first dimension.
However, in the same semiconductor device field of endeavor, Hamaguchi discloses a semiconductor device in Fig. 1A comprising: a first plurality of conductive structures (line patterns 81a on N-th layer described in [0034-0035]) extending in a first dimension (X), and

    PNG
    media_image2.png
    420
    690
    media_image2.png
    Greyscale

		Hamaguchi’s Fig. 1A, annotated. 
a first plurality of cuts (cut patterns 83) including a first plurality of cuts (83), the first plurality of cuts (83) disposed between ones of the first plurality of conductive structures (between ones of the 81a), wherein the first plurality of cuts (83) extends in a second dimension (Y) orthogonal to the first dimension (X). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Hamaguchi’s line patterns and cut patterns for Shibata interface chip to provide proper electrical connections in an integrated circuit device. 
Regarding claim 7, Shibata modified by Hamaguchi discloses the apparatus of claim 1, 
comprising a high bandwidth memory (Shibata’s apparatus is for a high speed of memory access described in Col. 1, line 6) including the plurality of core chips (Shibata’s 4) and the interface chip (Shibata’s 3).  
Regarding claim 8, Shibata discloses an apparatus (in Fig. 7) comprising:
a plurality of core chips (core chips 4), each of the core chips (each of 4) including a memory array (memory array 23 described in Col. 3, lines 37-40); and 
an interface chip (interface (I/F) chip 3) coupled to the plurality of core chips (4), 
Shibata does not expressly disclose wherein at least one of the interface chip (3) or one of the plurality of core chips (4) comprises: a first plurality of conductive structures extending in a first dimension (X); a first cut pattern including a first plurality of cuts, the first plurality of cuts disposed between ones of the first plurality of conductive structures, wherein the first plurality of cuts extends in a second dimension orthogonal to the first dimension; and a second plurality of conductive structures extending in the first dimension, wherein ones of the first plurality of cuts are not disposed between ones of the second plurality of conductive structures.  
However, in the same semiconductor device field of endeavor, Hamaguchi discloses a semiconductor device in Fig. 1A comprising: a first plurality of conductive structures (line patterns 81a at N-th layer described in [0034-0035] with cut patterns 83) extending in a first dimension (X); a first plurality of cuts (cut patterns 83) including a first plurality of cuts (83), the first plurality of cuts (83) disposed between ones of the first plurality of conductive structures (between ones of the 81a), wherein the first plurality of cuts (83) extends in a second dimension (Y) orthogonal to the first dimension (X) and a second plurality of conductive structures (line patterns 81a at N-th layer without cut pattern 83) extending in the first dimension (X), wherein ones of the first plurality of cuts (ones of the 83) are not disposed between ones of the second plurality of conductive structures (between ones of the 81a without cut pattern 83). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Hamaguchi’s line patterns and cut patterns for Shibata interface chip or core chips to provide proper electrical connections in an integrated circuit device. 
	Regarding claim 9, Shibata modified by Hamaguchi discloses the apparatus of claim 8,
	wherein the first plurality of conductive structures (Hamaguchi’s line patterns 81a at N-th layer with cut patterns 83) and the second plurality of conductive structures (Hamaguchi’s line patterns 81a at N-th layer without cut patterns 83) are located in a first wiring layer (Hamaguchi’s N-th layer).  
	Regarding claim 10, Shibata modified by Hamaguchi discloses the apparatus of claim 8,
Shibata modified by Hamaguchi does not expressly disclose wherein the first plurality of conductive structures comprise power lines and the second plurality of structures comprise signal lines in previous claims.
However, Shibata discloses the interface chip 3 is coupled to power lines 75 and channels 79 in Fig. 7. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Hamaguchi’s first plurality of conductive structures coupled to the Shibata’s power lines and the Hamaguchi’s second plurality of structures couples to the Shibata’s signal lines to make an operational apparatus. 
Regarding claim 14, Shibata modified by Hamaguchi discloses the apparatus of claim 8,
wherein at least one of the first plurality of cuts (Hamaguchi’s 83) comprises a trench wall (when Hamaguchi’s line patterns 81a is cut, a trench wall of cut pattern will have a trench wall).  
Allowable Subject Matter
Claims 2-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 or base claim 8, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 2, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the apparatus of claim 1, “a second cut pattern including a second plurality cuts, the second plurality of cuts orthogonal to the first plurality of cuts of the first cut pattern, wherein each of the second plurality of cuts is disposed between ones of the second plurality of conductive structures, wherein the second plurality of cuts extend in the first dimension” as recited in claim 2, in combination with the remaining features of claim 2 and base claim 1.
Regarding claim 3-6, as they inherit the allowable subject matters from claim 2.
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the apparatus of claim 8, “a second cut pattern including a second plurality of cuts, the second plurality of cuts orthogonal to the first plurality of cuts of the first cut pattern, wherein the second plurality of cuts is disposed between ones of the third plurality of conductive structures, wherein the second plurality of cuts extend in the first dimension; and a fourth plurality of conductive structures extending in the second dimension, wherein ones of the second plurality of cuts are not disposed between ones of the fourth plurality of conductive structures” as recited in claim 11, in combination with the remaining features of claim 11 and base claim 8.
Regarding claim 12-13, as they inherit the allowable subject matters from claim 11.
Reasons for Allowance
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 15, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an apparatus in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 9,761,564 B1 to Shibata in combination of US 2015/0200074 A1 to Hamaguchi substantially teach some of following limitations:
Shibata in combination of Hamaguchi discloses an apparatus comprising:
a plurality of core chips (Shibata’s core chips 4 in Fig. 7), each of the core chips (each of Shibata’s 4) including a memory array (Shibata’s memory array 23 described in Col. 3, lines 37-40); and 
an interface chip (Shibata’s interface (I/F) chip 3) coupled to the plurality of core chips (Shibata’s 4), wherein at least one of the interface chip (Shibata’s 3) or one of the plurality of core chips (Shibata’s 4 (20), either I/F or core chips in Fig. 2A) comprises: 
a first plurality of conductive structures (Hamaguchi teaches line patterns 81a on N-th layer described in [0034-0035]) extending in a first dimension (X), and
a second plurality of conductive structures (Hamaguchi’s line patterns 81b on N+1-th layer in Fig. 1B described in [0040]) extending in a second dimension (Y) orthogonal to the first dimension (X).
However, Shibata in combination of Hamaguchi does not teaches the limitations of “a second cut pattern including a second plurality of cuts, the second plurality of cuts is disposed between ones of the second plurality of conductive structures, wherein the second plurality of cuts is orthogonal to the first cut pattern” as recited in claim 15. Therefore, the claim 15 is allowed. 
Regarding claims 16-20, they are allowed due to their dependencies of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898